CONCURRING OPINION.
WOODSON, J.
— I fully concur in the opinion of my learned associate for the reasons stated by him; but also for the reason, that in my opinion the separation of the fixed premiums stated in the face of the *119policy from the conditional or additional premium mentioned on the back thereof if not intended to der ceive, would have that effect upon the average policyholder in this class of insurance. As a rule such holders are not financially able to take an old-line insurance policy, nor áre they able to employ counsel to examine and construe the various disconnected provisions referred to, and to so harmonize them as to intelligently inform the holder what his contract requires him to pay.
Why this separation of the two premiums relating to the same duty and obligation? If they are germane and relate to the same identical subject-matter, they should be stated together and not separated as this policy shows will be done if the company should be authorized to do business in this State. Of course, if the insured had sufficient legal and business capacity to read and understand this entire policy then no harm would be done; but as a rule they are deficient in those matters or never have the time or opportunity to investigate the policy in full, consequently, all such who only reád the large type in the front of the policy, which is easily read and understood, never see or understand the small print on the back thereof. This is clearly a perpetration of a fraud upon the applicant, either intentional or in law, no difference which in effect, and neither should be tolerated by a great State organized and existing to protect the life of her citizens and to secure unto them the rights of liberty and property, which includes the right to contract upon equal footings.